On June 17, 1992, this court indefinitely suspended respondent, Lawrence Charles Gaba. On October 16, 2002, relator, Columbus Bar Association, filed a motion for order to show cause, requesting the court to issue an order directing Lawrence Charles Gaba to appear and show cause why he should not be found in contempt for his failure to comply with this court’s June 17,1992 order. On December 27, 2002, this court granted that motion and advised respondent to file a written response by January 16, 2003. Respondent did not file a written response. On March 14, 2003, this court ordered respondent to appear before the court on March 26,2003. Respondent appeared. Accordingly,
IT IS ORDERED by the court, sua sponte, that respondent be and hereby is found in contempt and sentenced to 30 days in jail. It is further ordered that the 30-day jail sentence be suspended on the condition that respondent not practice law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook, Lundberg Stratton and DeGenaro, JJ., concur.
Mary DeGenaro, J., of the Seventh Appellate District, sitting for O’Connor, J.